 


109 HR 3109 IH: Cybersecurity Education Enhancement Act of 2005
U.S. House of Representatives
2005-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3109 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Ms. Jackson-Lee of Texas (for herself, Ms. Zoe Lofgren of California, Mr. Thompson of Mississippi, Mrs. Christensen, and Mr. Dicks) introduced the following bill; which was referred to the Committee on Science, and in addition to the Committees on Education and the Workforce and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the Secretary of Homeland Security to establish a program to award grants to institutions of higher education for the establishment or expansion of cybersecurity professional development programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cybersecurity Education Enhancement Act of 2005. 
2.Department of Homeland Security Cybersecurity training programs and equipment 
(a)In generalThe Secretary of Homeland Security, acting through the Assistant Secretary of Cybersecurity, shall establish, in conjunction with the National Science Foundation, a program to award grants to institutions of higher education (and consortia thereof) for— 
(1)the establishment or expansion of cybersecurity professional development programs; 
(2)the establishment or expansion (or both) of associate degree programs in cybersecurity; and 
(3)the purchase of equipment to provide training in cybersecurity for either professional development programs or degree programs. 
(b)Roles 
(1)Department of Homeland SecurityThe Secretary, acting through the Assistant Secretary and in consultation with the Director of the National Science Foundation, shall establish the goals for the program established under this section and the criteria for awarding grants. 
(2)National Science FoundationThe Director of the National Science Foundation shall operate the program established under this section consistent with the goals and criteria established under paragraph (1), including soliciting applicants, reviewing applications, and making and administering awards. The Director may consult with the Assistant Secretary in selecting awardees. 
(3)FundingThe Secretary shall transfer to the National Science Foundation the funds necessary to carry out this section. 
(c)Awards 
(1)Peer reviewAll awards under this section shall be provided on a competitive, merit-reviewed basis. 
(2)FocusIn making awards under this section, the Director shall, to the extent practicable, ensure geographic diversity and the participation of women and underrepresented minorities. 
(3)PreferenceIn making awards under this section, the Director— 
(A)shall give preference to applications submitted by consortia of institutions, to encourage as many students and professionals as possible to benefit from the program established under this section; and 
(B) shall give preference to any application submitted by a consortium of institutions that includes at least one institution that is eligible to receive funds under title III or V of the Higher Education Act of 1965. 
(d)Institution of higher education definedIn this section the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).  
(e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for carrying out this section $3,700,000 for each of fiscal years 2006 and 2007.  
3.E-Security Fellows Program 
(a)Establishment of programSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following: 
 
226.E-Security Fellows Program 
(a)Establishment 
(1)In generalThe Secretary shall establish a fellowship program in accordance with this section for the purpose of bringing State, local, tribal, and private sector officials to participate in the work of the National Cybersecurity Division in order to become familiar with the Department’s stated cybersecurity missions and capabilities, including but not limited to— 
(A)enhancing Federal, State, local, and tribal government cybersecurity; 
(B)developing partnerships with other Federal agencies, State, local, and tribal governments, and the private sector; 
(C)improving and enhancing public/private information sharing involving cyber attacks, threats, and vulnerabilities; 
(D)providing and coordinating incident response and recovery planning efforts; and 
(E)fostering training and certification. 
(2)Program nameThe program under this section shall be known as the E-Security Fellows Program. 
(b)EligibilityIn order to be eligible for selection as a fellow under the program, an individual must— 
(1)have cybersecurity-related responsibilities; and 
(2)be eligible to possess an appropriate national security clearance. 
(c)LimitationsThe Secretary— 
(1)may conduct up to 2 iterations of the program each year, each of which shall be 180 days in duration; and 
(2)shall ensure that the number of fellows selected for each iteration does not impede the activities of the Division. 
(d)ConditionAs a condition of selecting an individual as a fellow under the program, the Secretary shall require that the individual’s employer agree to continue to pay the individual’s salary and benefits during the period of the fellowship. 
(e)StipendDuring the period of the fellowship of an individual under the program, the Secretary shall, subject to the availability of appropriations, provide to the individual a stipend to cover the individual’s reasonable living expenses during the period of the fellowship.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to such subtitle the following: 
 
 
Sec. 226. E-Security Fellows Program. 
 
